ORDER
PER CURIAM:
Samnang Duong appeals the motion court’s denial of his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Mr. Duong claims that his plea counsel was ineffective in failing to inform him that under Section 558.019 he would be required to serve a minimum of eighty-five percent of his sentence before becoming eligible for parole. We have reviewed the briefs of the parties and the record on appeal and find no reversible error. Because a published opinion would have no precedential value, we affirm by this summary order and have furnished the parties with a memorandum setting forth our reasoning. Rule 84.16(b).